DETAILED ACTION
	
Response to Amendment
Applicant’s amendment filed 01-12-2021 under the After Final Consideration Pilot Program (AFCP 2.0) is acknowledged. Claims 1 and 12 have been amended to recite “…wherein the first separator and the second separator are connected and sealed to each other around an entire periphery of each of the first and second separators such that an entire periphery of each cathode is encapsulated within the first and second separators except for where a tab extends from the cathode” and “…attaching and sealing the first separator sheet to the second separator sheet along an entire periphery of each of the first and second separator sheets…”. 
Such amendment changed the scope of the invention and would require further search and consideration in view of the prior art. Examiner recommends an RCE with the proposed amendment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729